This is a companion case to that of No. 7621, San Marcos Baptist Academy v. D. T. Burgess (Tex.Civ.App.) 292 S.W. 626, this day decided. The questions raised in that case are identical with those presented in this, and the facts are approximately the same. This being the status, the judgment of the court below in this cause will be affirmed, for the reasons given in the opinion in the companion case.
Affirmed.
                          On Motion for Rehearing.
For the reasons given in the opinion on rehearing in companion case No. 7621, San Marcos Baptist Academy v. D. T. Burgess (Tex.Civ.App.)292 S.W. 626, appellant's motion for rehearing will be granted, the judgment reversed, and the cause remanded, with instructions to the clerk of the court that he make up a transcript of the orders made in the cause, certify there-transmit the same, together with the original to officially under the seal of the court, and papers in the cause to the clerk of the county court of Hays county, as provided in article 2020, R.S. 1925.
Reversed and remanded, with instructions.